DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
In response to the 35 USC 112(b) rejections in the 9/23/2020 Non-Final Action, applicant has amended the claims. Because the claim amendments are partially responsive, only some of the 112(b) rejections are withdrawn. Any 112(b) rejection not withdrawn is reiterated below.
Applicant states that the 35 USC 112(f) interpretation is not applicable because the claims do not recite the term “means” and because such interpretation has no bearing on the patentability of the amended claims (remarks at 7-8). This is not persuasive. As explained in the Non-Final Action, absence of the term “means” can still trigger 112(f) interpretation (see para. 4-5). Moreover, applicant has not indicated what structures of “actuator” and “controller” are recited in the claims. Thus, the 112(f) interpretation is maintained.
Claim 7 is canceled. claims 1-6 and 8-17 are pending.

Response to Arguments
Applicant's arguments filed 1/25/2021 have been fully considered but they are not persuasive, as explained below.
Applicant asserts that the cited references fail to result in a prima facie case of obviousness because each cited reference has flaws (remarks at 9). This is not persuasive, for several reasons.
See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Second, it’s not clear what’s the purpose or relevance of the argument that ROMACK is directed to an “Integrated automotive sensor wash system that is integrated into an existing vehicle design’s wash system” (remarks at 9).
Third, the argument that MANAOIS teaches cleaning cameras not mounted on vehicles (remarks at 9) is irrelevant. In the Non-Final Action, MANAOIS was used to show that using a controller and a receiver to remotely control a lens or camera washing system is well known in the art (Non-Final at para. 27). As applicant agrees, MANAOIS teaches a camera wash system, which makes MANAOIS an analogous reference. And as explained in the Non-Final at para. 26, it’s reasonably expected that ROMACK’s lens washing system would have a controller and a receiver; MANAOIS was merely an alternative or backup reference.
Fourth, the argument that COOPER’s system supplies compressed air, not fluid, to a lens cover (remarks at 9) is irrelevant. In the Non-Final Action, COOPER was used to show that providing a camera or lens washing system as a retrofit kit is well known in the art. Moreover, air is a fluid and it’s analogous to the washing liquid in ROMACK and the present application. And because COOPER teaches a system for cleaning a camera of a vehicle, it’s also analogous.
Fifth, it’s not clear what’s the purpose or relevance of the argument that EINEREN is directed to a housing for a camera with internal nozzles for cleaning a camera lens wherein all fluid control components and all camera components are positioned within a “self contained” housing (remarks at 9). As explained in the Non-Final at para. 48-49, EINEREN teaches a 
Applicant asserts that the combination of ROMACK with MANAOIS, COOPER, and EINEREN is silent regarding any teaching or suggestion for a kit for an image sensor or camera lens wash system for selectively cleaning a lens of an image sensor or camera, wherein said kit is intended for use as an aftermarket system to selectively clean a camera of a vehicle, said kit further comprising a housing configured to be mounted on the vehicle with at least said container and said controller disposed interiorly of said housing as amended in claim 1 (remarks at 9). This is not persuasive. ROMACK, MANAOIS, COOPER, and EINEREN all teach camera or lens cleaning systems, so they are all analogous. ROMACK and COOPER teach the camera cleaning system can be mounted on a vehicle. COOPER teaches that the camera cleaning system can be provided as a retrofit kit for aftermarket installation on vehicles, which is a benefit that would’ve motivated a person having ordinary skill in the art (Non-Final at para. 28). And EINEREN teaches that components of the camera cleaning system can be put into a housing to isolate the components from the surrounding environment, which is a benefit that would’ve motivated a person having ordinary skill in the art (Non-Final at para. 48-49).
Applicant asserts that it is unclear how the combination of references would result in the recited features, notably, the housing taught by EINEREN includes the camera and all components therein and would not be combinable with ROMACK, MANAOIS, or COOPER in a manner that would arrive at the claims as recited (remarks at 10). This appears to be counsel’s argument without evidentiary support. As explained in the Non-Final Action, components of the camera cleaning system would be put into a housing and mounted on a vehicle (para. 28, 50).
Applicant asserts that regarding the subject matter of claim 7 (now amended into claim 1), the rejection lacks a clear articulation of the reasons why these features would allegedly have been obvious and, therefore, the rejection cannot be supported per the requirements set forth by the KSR decision (remarks at 10). This is not persuasive. As explained in the Non-Final Action, EINEREN teaches that the housing allows components of the camera cleaning system to be isolated from the surrounding environment, which is a benefit that would’ve motivated a person having ordinary skill in the art (Non-Final at para. 49).
Regarding claim 13, applicant asserts that the preamble adds structure to the claim (remarks at 11). This is not persuasive. “Camera” and “drone” are not positively recited elements of the claimed wash system. Also, the claimed wash system does not positively recite mounting the nozzle or the wash system to any structure. Although the camera lens may be mounted to the drone, the claim does not actually require the nozzle and the wash system be mounted to the drone. Thus, cleaning a camera on a drone merely indicates the purpose or intended use of the claimed wash system. And for the same reason, applicant’s argument that ROMACK in view of MANAOIS fail to disclose a camera lens wash system for selectively cleaning a lens of a camera mounted on the drone is not persuasive.
Regarding claim 16, applicant asserts that the combination of LAYTON with ROMACK is improper because it would frustrate the intended purpose of ROMACK, there’s no reason to consider LAYTON when arriving at the features of claim 16 (remarks at 12), and specifically, because ROMACK is directed to spraying the lens whereas LAYTON is directed to wiping the lens (remarks at 12). This is not persuasive. The art rejection in the Non-Final Action did not rely on incorporating LAYTON’s structures; instead, the rejection states that it’s well known to clean the camera lens of a drone while it’s airborne (see para. 71), which is a method. In other words, 
Applicant asserts that the combination of ROMACK and LAYTON is improper because the Office Action, specifically para. 72, relies on information gleaned solely from applicant’s specification and amounts to impermissible hindsight reasoning (remarks at 13-14). This is not persuasive. As explained in the Non-Final Action and as explained above, a person having ordinary skill in the art would’ve been motivated to apply ROMACK’s lens cleaning method to clean the camera lens of an airborne drone. ROMACK already teaches its method includes transmitting signals and receiving signals to remotely control the lens cleaning system (Non-Final Action at para. 26-27, 69). And it’s well within the knowledge of a person having ordinary skill in the art that while the drone is airborne, the user or operator is on the ground. Thus, a person having ordinary skill in the art would understand that, in the combination of ROMACK and LAYTON, to remotely control the lens cleaning system to clean the camera lens of the airborne drone, the user on the ground would transmit signals from the ground and the airborne drone would receive the signals, resulting in wash liquid sprayed across the lens.

Claim Interpretation
As explained in the 9/23/2020 Non-Final Action, this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses 
“actuator” in claims 1, 11, 13;
“controller” in claims 1, 4, 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“actuator” is interpreted as requiring the structure(s) of valve (see specification at para. 0050), and equivalents thereof;
“controller” is interpreted as requiring the structure(s) of circuit (see specification at para. 0051), and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the wash liquid" in line 12.  There is insufficient antecedent basis for this limitation in the claim. It should be “the pressurized wash liquid.” 
This rejection also applies to: Claim 6 (reciting “said wash liquid”); claim 13 line 12 (reciting “the wash liquid”); Claim 14 (reciting “said wash liquid”).
Claim 3 recites “said system” at line 1. It’s unclear which system of claim 1 is referred to: lens wash system recited at line 1 or aftermarket system recited at line 17. For examination purpose, it can be either.
This rejection also applies to Claim 5 (reciting “the system”).
Claim 10 recites the limitation "said motor vehicle" at line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "said image sensor" at pg. 5 line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "said wash liquid" in line 6 and in line 7.  There is insufficient antecedent basis for this limitation in the claim. It should be “the pressurized wash liquid.” 
This rejection also applies to Claim 17 (reciting “the wash liquid”).
Claims 2, 4, 8-9, 11-12, and 15 are also rejected because they depend on a claim rejected as set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 8-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over ROMACK (US publication 20150138357), in further view of MANAOIS (US publication 20140007909), COOPER (US publication 20150353024) and EINEREN (US publication 20150185592).
Regarding claim 1, ROMACK teaches an image sensor or camera lens wash system (lens washing system 210, fig. 7-8, abstract).
As a preliminary matter, the preamble is non-limiting, because the phrase “for selectively cleaning a lens of an image sensor or camera” only recites the purpose of intended use of the 
ROMACK’s lens washing system comprises:
an actuator (valves, para. 0093);
a container (reservoir 290, fig. 7-8, para. 0091) of pressurized wash liquid suitable for cleaning camera lenses (for supplying pressurized washing fluid to camera washing system 210, fig. 7-8, para. 0093); 
wherein said actuator (valves) is configured to selectively release pressurized wash liquid from the container (selectively spraying the washing fluid, para. 0091-95, which is supplied from reservoir 290) in response to a control signal (actuating the spray in response to control signal, claim 1, 7, para. 0092, 0095); and 
a nozzle (nozzle 230, fig. 4-5, para. 0080-85) configured to be connected to receive pressurized wash liquid that is selectively released from said container (spraying the washing fluid, para. 0080-85, which comes from reservoir 290) by said actuator (valves) and to issue the wash liquid in a defined spray pattern (see fig. 4-5); 
wherein said nozzle (nozzle 230) is configured to be mounted in an orientation (see fig. 4-5, mounting of nozzle 230) such that said defined spray pattern is issued across the image sensor or camera lens generally transversely of the field of view of said image sensor or camera lens (see fig. 4-5, spraying washing fluid across camera lens field of view).  
The phrase “configured to selectively release pressurized wash liquid from the container in response to said control signal” is interpreted as intended use because it’s directed to how the actuator is used without imposing any structural requirement. ROMACK’s valves perform or are capable of performing this recited function (as explained above).
The phrase “configured to be connected to receive pressurized wash liquid that is selectively released from said container by said actuator and to issue the wash liquid in a defined spray pattern” is interpreted as intended use because it’s directed to how the nozzle is used without imposing any structural requirement. ROMACK’s nozzle performs or is capable of performing this recited function (as explained above).
The phrase “configured to be mounted in an orientation such that said defined spray pattern is issued across the image sensor or camera lens generally transversely of a field of view of said image sensor or camera lens” is interpreted as intended use because it’s directed to how the nozzle is used without imposing any structural requirement. ROMACK’s nozzle performs or is capable of performing this recited function (as explained above).
ROMACK teaches that the lens washing system is remotely controlled by a user (e.g., claims 1 and 7; para. 0020-22, 0032, 0092, 0095), and the sprays are actuated in response to control signals (para. 0092, 0095). As such, it’s reasonably expected that ROMACK’s system comprises: a receiver configured to receive a remotely generated signal; and a controller configured for electrical connection to said receiver and configured to provide a control signal to said actuator in response to reception at said receiver of said remotely generated signal.
Alternatively, if the receiver and the controller are not clearly envisaged within the teachings of ROMACK, it still would’ve been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate such receiver and controller, with reasonable expectation of remotely controlling the actuator. It’s well known in the art to use a receiver and a controller to remotely control valves in a camera-cleaning system. For example, MANAOIS teaches a system 300 for cleaning camera 202 (fig. 3). System 300 comprises a controller 324, which can receive a signal wirelessly (para. 0022, 0025); in other See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A.
The phrase “configured to receive a remotely generated signal” is interpreted as intended use because it’s directed to how the receiver is used without imposing any structural requirement. The receiver as taught by ROMACK or MANAOIS performs or is capable of performing this recited function (as explained above).
The phrase “configured for electrical connection to said receiver” is interpreted as intended use because it’s directed to how the controller is used without imposing any structural requirement. The controller as taught by ROMACK or MANAOIS performs or is capable of performing this recited function (as explained above).
The combination does not explicitly teach a kit for the image sensor or camera lens wash system. But before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to provide the wash system (as taught by ROMACK or by ROMACK and MANAOIS) as a retrofit kit, with reasonable expectation of installing it on existing vehicles. That’s because it’s well known in the art to provide a camera cleaning system as a retrofit kit (as taught by COOPER) so that the system can be installed aftermarket on existing vehicles (COOPER at e.g., para. 0008-09, 0027-28, 0030-32, 0050-51, 0054-55, 
The phrase “wherein said system is intended for use as an aftermarket system to selectively clean a camera of a vehicle” is interpreted as intended use because it’s directed to how the kit is used without imposing any structural requirements. Nonetheless, COOPER teaches the kit is intended for use as an aftermarket system to selectively clean a camera of a vehicle (as explained above).
The combination does not explicitly teach: said kit further comprising a housing configured to be mounted on the vehicle with at least said container and said controller disposed interiorly of said housing.
EINEREN teaches a camera cleaning system, just like ROMACK, MANOIS, COOPER, and the present application. Thus EINEREN is analogous. EINEREN teaches that components such as a container (e.g., container 94, fig. 1b, para. 0096), an actuator (e.g., valves, para. 0096), and a controller (e.g., electronic circuits, para. 0096) can be disposed interiorly of a housing (housing 90, fig. 1b, para. 0095).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of ROMACK, MANAOIS, and COOPER to incorporate a housing in which components such as the container and the controller are disposed (as taught by EINEREN), with reasonable expectation of isolating the system from the surrounding environment. As EINEREN explains, the housing allows components of the camera cleaning system to be isolated from the surrounding environment (para. 0057, 0069, 0095). Given this teaching, a person having ordinary skill in the art would’ve been motivated to dispose components such as the container and the controller within the housing. 
In the resulting combination, the housing would be mounted on a vehicle. For example, COOPER teaches that the retrofit kit is for aftermarket installation on vehicles (as explained above). Likewise, ROMACK teaches that the lens washing system is mounted on vehicles (see, e.g., para. 0091, 0111).
The phrase “configured to be mounted on the vehicle” is interpreted as intended use because it’s directed to how the housing is used without imposing any structural requirement. In the resulting combination, the housing performs or is capable of performing this recited function (as explained above).
Regarding claim 3, the combination of ROMACK, MANAOIS, COOPER and EINEREN teaches the kit of claim 1.
The phrase “wherein said system is intended to be used for in-flight a lens of a camera mounted on a drone” is interpreted as intended use, because it’s directed to how the kit is used without imposing any structural requirements. In the combination, the system performs or is capable of performing this recited function (as explained above, the system can be mounted to a vehicle).
The combination does not explicitly teach: wherein said container has a liquid storage capacity in the range of 5 ml to 100 ml. But it would’ve been obvious to a person skilled in the art to further modify the system (as taught by ROMACK, MANAOIS, COOPER and EINEREN) through routine experimentation for design optimization such that said container has a liquid storage capacity in the range of 5-100 mL, because it would supply sufficient fluid while not taking up too much space. See MPEP § 2144.05.II.
Regarding claim 4, the combination of ROMACK, MANAOIS, COOPER and EINEREN teaches the kit of claim 1. ROMACK teaches a transmitter (camera lens washing may 
Regarding claim 5, the combination of ROMACK, MANAOIS, COOPER and EINEREN teaches the kit of claim 4. 
The combination does not explicitly teach the kit further comprising instructions for assembling the kit and for operating the system. But it’s well known in the art to include in a kit the user manual, which contains installation and operation instructions. Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination to incorporate a user manual containing installation and operation instructions. All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A.
Regarding claim 6
The phrase “configured to issue an oscillating jet of said wash liquid” is interpreted as intended use because it’s directed to how the nozzle is used without imposing any structural requirement. ROMACK’s nozzle performs or is capable of performing this recited function (as explained above).
Regarding claim 8, the combination of ROMACK, MANAOIS, COOPER, and EINEREN teaches the kit of claim 1.
The combination does not explicitly teach an access opening is defined through a wall of said housing and configured to permit said container to be selectively inserted into and removed from said housing. BUT EINEREN teaches that the container within the housing may be replaceable, removable, and/or disposable (para. 0149). Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination to incorporate an access opening defined through a wall of said housing, with reasonable expectation of allowing the container to be inserted and removed. It’s well known in the art to provide an opening through a housing so that components can be inserted into and removed from the housing. All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A.
The phrase “configured to permit said container to be selectively inserted into and removed from said housing” is interpreted as intended use because it’s directed to how the access opening is used without imposing any structural requirement. In the resulting combination, the access opening performs or is capable of performing this recited function (as explained above).
Regarding claim 9, the combination of ROMACK, MANAOIS, COOPER, and EINEREN teaches the kit of claim 1. As explained above, the receiver can be connected to the controller, and the controller is disposed within the housing. Thus, in the combination, the receiver can be disposed within the housing. The phrase “configured such that said receiver can be housed therein” is interpreted as intended use because it’s directed to how the housing is used without imposing any structural requirement. In the resulting combination, the housing performs or is capable of performing this recited function (as explained above).
Regarding claim 11, the combination of ROMACK, MANAOIS, COOPER and EINEREN teaches the kit of claim 1.
The combination does not explicitly teach: a voltage source for use in operating said receiver and said actuator. But it’s well known in the art to use a voltage source to provide power to electronic components, such as the receiver and the actuator. Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination to incorporate a voltage source for use in operating said receiver and said actuator. All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A.
Regarding claim 12, the combination of ROMACK, MANAOIS, COOPER and EINEREN teaches the kit of claim 1. ROMACK teaches tubing and connections configured to conduct wash liquid from said container to said nozzle (conduit network 294, fig. 7-8, para. 0091).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of ROMACK, MANAOIS, COOPER and EINEREN (as applied to claim 1), and in further view of FISHMAN (US publication 20160291323).
Regarding claim 2, the combination of ROMACK, MANAOIS, COOPER and EINEREN teaches the kit of claim 1.
The combination does not explicitly teach wherein said container is an aerosol container.
FISHMAN teaches spraying pressurized wash liquid to clean camera lens, just like ROMACK, MANAOIS, and the present application. Thus FISHMAN is analogous. FISHMAN teaches using an aerosol container as the source of the wash liquid for cleaning camera lens (abstract, para. 0033-39).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination to incorporate an aerosol container as the container (as taught by FISHMAN), with reasonable expectation of supplying pressurized wash liquid. It’s well known in the art to use an aerosol container as the source of the wash liquid; one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of ROMACK, MANAOIS, COOPER, and EINEREN (as applied to claim 1), and in further view of GIRAUD (US publication 20180272999).
Regarding claim 10, the combination of ROMACK, MANAOIS, COOPER, and EINEREN teaches the kit of claim 1.
The combination does not explicitly teach: wherein said housing is configured to be secured to and behind a license plate of said motor vehicle.
GIRAUD teaches an optical detection system comprising a camera and a cleaning system (abstract, para. 0042), just like ROMACK, MANAOIS, COOPER, EINEREN and the present application. Thus GIRAUD is analogous. GIRAUD teaches that optical detection system 1, which comprises cleaning system 5 for cleaning the camera lens (para. 0042), is assembled at a license plate (para. 0041). Because the license plate needs to be visible, it’s reasonable expected that optical detection system 1, which includes cleaning system 5, would be secured to and behind the license plate.
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination to incorporate securing the housing to and behind the license plate, with reasonable expectation of success. Securing a camera and a camera cleaning system to and behind the license plate is well known in the art. All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A.
The phrase “configured to be secured to and behind a license plate of said motor vehicle” is interpreted as intended use because it’s directed to how the housing is used without imposing any structural requirement. In the resulting combination, the camera cleaning system (which has a housing) performs or is capable of performing the recited function (as explained above).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over ROMACK, and in further view of MANAOIS.
Regarding claim 13, ROMACK teaches a camera lens wash system, as explained above.
As a preliminary matter, the preamble is non-limiting, because the phrase “for selectively cleaning a lens of a camera on a drone” only recites the purpose of intended use of the claimed invention, and the claim body fully and intrinsically sets forth all of the limitations of the claimed invention. See MPEP § 2111.02(II).
As explained above, ROMACK’s system comprises:
an actuator; 
a container of pressurized wash liquid suitable for cleaning camera lenses; 
wherein said actuator is configured to selectively release pressurized wash liquid from the container in response to a control signal; and 
a nozzle configured to be connected to receive pressurized wash liquid that is selectively released from said container by said actuator and to issue the received liquid in a defined spray pattern; 
wherein said nozzle is configured to be mounted in an orientation such that said defined spray pattern is issued across the camera lens generally transversely of a field of view of said camera lens.
The phrase “configured to selectively release pressurized wash liquid from the container in response to said control signal” is interpreted as intended use because it’s directed to how the actuator is used without imposing any structural requirement. ROMACK’s valves perform or are capable of performing this recited function (as explained above).
The phrase “configured to be connected to receive pressurized wash liquid that is selectively released from said container by said actuator and to issue the wash liquid in a defined spray pattern” is interpreted as intended use because it’s directed to how the nozzle is used 
As explained above, because ROMACK teaches that the lens washing system is remotely controlled by a user and the sprays are actuated in response to control signals, it’s reasonably expected that ROMACK’s system comprises: a receiver configured to receive a remotely generated signal; and a controller configured for electrical connection to said receiver and configured to provide a control signal to said actuator in response to reception at said receiver of said remotely generated signal.
Alternatively, if the receiver and the controller are not clearly envisaged within the teachings of ROMACK,  it still would’ve been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate such receiver and controller, with reasonable expectation of remotely controlling the actuator. It’s well known in the art to use a receiver and a controller to remotely control valves in a camera-cleaning system (as taught by MANAOIS); one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. 398, 415-421 (2007); MPEP § 2143, A.
The phrase “configured to receive a remotely generated signal” is interpreted as intended use because it’s directed to how the receiver is used without imposing any structural requirement. The receiver as taught by ROMACK or MANAOIS performs or is capable of performing this recited function (as explained above).
The phrase “configured for electrical connection to said receiver” is interpreted as intended use because it’s directed to how the controller is used without imposing any structural 
The phrase “configured to be mounted in an orientation such that said defined spray pattern is issued across the camera lens mounted on the drone generally transversely of a field of view of said image sensor or camera lens” is interpreted as intended use, because it’s directed to how the nozzle is used without imposing any structural requirement. ROMACK’s nozzle is performs or capable of performing the recited function. For example, ROMACK teaches that the nozzle can be mounted near the camera (see, e.g., para. 0024, 0101, 0103, 0107, 0121, fig. 4-6, 9-11, 13A-13C, 17).
Regarding claim 14, the combination of ROMACK and MANAOIS teaches the system of claim 13. As explained above, ROMACK teaches wherein said nozzle is a fluidic oscillator nozzle configured to issue an oscillating jet of said wash liquid, and wherein said defined spray pattern is a fan-like pattern of liquid droplets derived from break up of said oscillating jet.  The phrase “configured to issue an oscillating jet of said wash liquid” is interpreted as intended use because it’s directed to how the nozzle is used without imposing any structural requirement. ROMACK’s nozzle performs or capable of performing the recited function (as explained above).
Regarding claim 15, the combination of ROMACK and MANAOIS teaches the system of claim 13.
The combination does not explicitly teach: wherein said container has a liquid storage capacity in the range of 5 ml to 100 ml. But it would’ve been obvious to a person skilled in the art to further modify the system (as taught by ROMACK and MANAOIS) through routine experimentation for design optimization such that said container has a liquid storage capacity in .

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over ROMACK, and in further view of LAYTON (US publication 20120000024).
Regarding claim 16, ROMACK teaches a method of selectively clean a lens of a vehicle (claim 7, para. 0004), the method comprising the steps of:
transmitting a command signal to a lens washing system (para. 0092, 0095; claim 7); 
receiving said command signal and releasing pressurized wash liquid from a container (actuating the lens washing system, para. 0092, 0095, claim 7, by supplying pressurized wash liquid from container 290, para. 0093);
conducting said wash liquid to a spray nozzle (spray washing fluid from nozzle 230, para. 0081-85, 0092, fig. 3-6); and
issuing a defined spray pattern of said wash liquid from said spray nozzle transversely across the lens (see fig. 4-5, spraying a fan pattern of washing fluid across camera lens field of view).
ROMACK does not explicitly teach: the lens is on a drone and cleaned while airborne; the signal is transmitted from a ground location to the drone; the signal is received at the drone; the wash liquid is sprayed across the lens of the drone.
But it’s well known in the art to clean the lens of a drone while it’s airborne (see LAYTON at para. 0009, cleaning camera lens on unmanned aerial vehicle; see also para. 0003-04, aimed at cleaning lens when the drone is on mission). Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to apply See KSR, 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. 
In the resulting combination, the signal would be transmitted from a ground location to the drone, received at the drone, and the wash liquid would spray across the lens of the drone.
Regarding claim 17, the combination of ROMACK and LAYTON teaches the method of claim 16. As explained above, ROMACK teaches wherein said spray nozzle is a fluidic oscillator spray nozzle. Also as explained above, ROMACK teaches issuing said defined spray pattern as a pattern of droplets derived from a breaking up of an oscillating jet of the wash liquid.

Election/Restrictions
Applicants' attention is drawn to the fact that the instant claims are directed to at least three distinct inventions—a kit, represented by claims 1-6, 8-12 (Group I); a system, represented by claims 13-15 (Group II); and a method, represented by claims 16-17 (Group III). The restriction requirement is not made at this time, however it may be imposed later if the claims are amended to introduce additional limitations to each invention, which would require an additional search in each Group of claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714